Title: Joseph Delaplaine to Thomas Jefferson, 14 January 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
             Philadelphia Jany 14h 1816
          
          A few days ago I took the liberty of requesting your opinion respecting a subject in relation to the work whose prospectus is annexed. If convenient & agreable I shall be extremely happy to receive it.—
          It appears that Mr Stewart evinces no disposition to yield the portrait of yourself.
          
          Two or three days ago Mr Wood our distinguished miniature painter, in speaking of your portrait, observed, that he had seen at Mr Madison’s one of the finest portraits of you that Stewartperhaps ever painted, & advised me by all means to have my engraving taken from that.—Mr Wood will leave this in 2 or 3 days for Washington, purposely to paint the following portraits for me—Mr Madison.—Mr Munroe’s—Chief Justice Marshall—Mr Crawford &c &c—I do wish sir, Mr Wood could find the means & opportunity of visiting you; he says he has never seen you. I have asked him to visit you & paint a portrait of you for me. He says he positively has not the means, & I feel as I if I have not, because this work that I am projecting absorbs all my Capital. I would much rather have a portrait of you by Mr Wood, than by any other man in the world, because it is a universal opinion, that no man has ever had the ability to take such striking likenesses. I wish I could send him. If there can be no means devised, I shall beg you sir hereafter to give me your influence in procuring your portrait from Mr Madison. If Mr Madison however declines letting the picture be sent to me, I will request our distinguished young Countryman Mr Morse of Boston lately arrived from London, to prevail on Mr Stuart to permit him to Copy your portrait now in his possession.—
          
            I am with much respect Your obedt st
            Joseph Delaplaine
          
        